                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

AUSTIN JAY BURNS                                                            PLAINTIFF

vs.                               No. 5:17CV00223-JLH-JTR

KEDRICK R. AVERY                                                         DEFENDANT

                                        ORDER

      The Partial Recommended Disposition [Doc. No. 54] submitted by United States

Magistrate Judge J. Thomas Ray has been reviewed, along with the objections submitted

by Defendant Avery [Doc. No. 55]. After conducting a de novo review of the record, the

Partial Recommended Disposition is adopted in its entirety.

      Accordingly, Defendant Avery’s motion for summary judgment [Doc. No. 35] is

DENIED. Plaintiff Burns’s excessive force claim must be resolved by a jury trial.

      IT IS SO ORDERED this 8th day of March, 2019.



                                                _________________________________
                                                 UNITED STATES DISTRICT JUDGE
